DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art failed to disclose or fairly suggest a semiconductor light emitting diode structure comprising, along with other recited claim limitations, a supporting breakpoint on the light emitting surface, wherein the supporting breakpoint is overlapped with the semiconductor stack in a direction that the first semiconductor layer and the second semiconductor layer stacked as amended on 12/11/2020 and as argued on pages 3-5 of the remarks filed on 4/29/2021. Claims 2-5 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding independent claim 6, prior art failed to disclose or fairly suggest a semiconductor light emitting diode structure comprising, along with other recited claim 
Regarding independent claim 13, a method of manufacturing a light emitting diode structure comprising, along with other recited claim limitations, a supporting layer disposed on the carrier substrate wherein the supporting layer has a base portion and a supporter protruded from the base portion and the base portion and the supporter are made of same material as amended on 12/11/2020 and as argued on pages 6 and 7 of the remarks filed on 4/29/2021. Claims 14-20 depend from claim 13 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.